DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-44 are pending. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-28 and 38-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease associated with SMN1 or SMN2 wherein the disease is SMA, does not reasonably provide enablement for a method of treating a disease associated with SMN1 or SMN2 wherein the disease is a disease other than SMA. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claims 26-28 encompass a method of treating any disease associated with SMN1 or SMN2 (i.e., “a disease”) in “a subject” (i.e., defined in the specification as “any human or non-human animal”) who has or is at risk of having such a disease. As written in the claim, “a disease” encompasses many diseases: not only SMA, but all conditions associated in any way with either SMN1 or SMN2, including its under-, over-, or aberrant expression. Genetic testing may be used to determine “a subject having or at risk for developing” SMA. 
The specification discloses examples demonstrating that the invention increases exon 7 inclusion in Taiwan SMA Type III mice, a transgenic model used commonly in the art to study mild SMA, and examples of safety/tolerability in rats, nonhuman primates, and humans. The specification does not disclose examples of the invention used on mouse models of severe SMA. Although Rochette 2001 (Hum Genet 108:255–266) and Hao 2011 (Mol Neurodegeneration 6:24) report that only humans have the SMN2 gene, the art recognizes Type III mice as a model for mild SMA (Hsieh-Li 2000 Nature Genetics 24:66–70) and for SMA generally (evidenced by Spicer 2021 Annals of Clinical and Translational Neurology 8(4):866–876). Therefore the examples in the specification demonstrate that the invention is enabled for treating a single SMN1- or SMN2- associated disease, SMA, in a human or nonhuman animal. The specification does not disclose examples of the invention used to treat SMN1- or SMN2-associated diseases other than SMA. 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? When determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue", including, but not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In the instant case, Claims 26-28 are so broad as to encompass any disease associated with SMN1 or SMN2. The specification discloses that the complementary nucleic acids target SMN2 and that some mismatches are tolerated. SMN1 and SMN2 are highly similar and differ in only a few bases (Rochette 2001; Ogino 2004 Eur. J. Human Genetics 12:1015–1023). According to the specification, expression of the SMN2 gene results in 80-90% unstable/nonfunctional SMN2Δ7 protein and 10-20% full-length SMN2 protein; the instant invention functions by modulating splicing of SMN2 RNA so that cells express the full-length SMN2 protein product which then functions in place of SMN1 in subjects with disrupted or aberrant SMN1. 

Furthermore, SMA is not the only disease associated with SMN1 or SMN2: the Abstract§Conclusions of Veldink 2005 (Neurology 65:6) reports an association between quantity of SMN protein and severity of ALS (i.e., less SMN results in more severe ALS). Pei 2018 (npj Regenerative Medicine 3:11) found that zebrafish with defects in SMN1 have deficiencies in regeneration of hair cells and liver (Figures 3,5). 
Although the level of skill in the art is high, the art of treating a disease is unpredictable—and more unpredictable at treating a disease in a subject at risk of developing the disease but not yet having it. This unpredictability is particularly true in the case of ALS, the pathology of which is not well understood since 90% of cases occur without any known family history or yet-identified genetic cause (Chen 2013 Molecular Neurodegeneration 8:28). Such unpredictability would also make it difficult if not impossible to identify “a subject at risk for developing” ALS. This unpredictability is true also in the case of using antisense oligonucleotides to modulate a gene target (SMN2) to address liver or hair cell regeneration deficiencies (associated with SMN by Pei). Although the specification describes working examples of the invention in SMA Type III mice and demonstrates its safety in other animals, it shows no evidence substantiating the claimed invention as a treatment for ALS or treating, for example, a zebrafish suffering from an SMN-associated disease affecting liver or hair cells. More generally, the specification does not address diseases other than SMA. Enabling the invention as claimed for treating ALS would require understanding its pathology better including to the point of identifying those at risk for developing it. 
Given these disparities, it is unclear how an artisan would use the instant invention to treat “a disease associated with SMN1 or SMN2” without undue experimentation. Claims 38-46 are rejected because they depend on Claims 26-28 and do not remedy the issues. 
Claims 26-28 are, however, enabled as follows (emphasis added):
A method of treating SMA comprising administering to a subject having or at risk for developing SMA a therapeutically effective amount of a pharmaceutical composition comprising 
[Claims 26-27] a modified oligonucleotide according to the following chemical structure [picture(s) not shown]: (SEQ ID NO: 21), or a salt thereof, and a pharmaceutically acceptable diluent; thereby treating the disease SMA. 
[Claim 28] a modified oligonucleotide according to the following chemical notation: mCns Ano mCns Tno Tns Tns mCns Ans Tns Ans Ans Tns Gns mCns Tns Gns Gns mCn (SEQ ID NO: 21), wherein: 
A = an adenine nucleobase,  
mC = a 5-methyl cytosine nucleobase, 
G = a guanine nucleobase, 
T = a thymine nucleobase,
n = a 2'-NMA sugar moiety,
s = a phosphorothioate internucleoside linkage, and o = a phosphodiester internucleoside linkage; and a pharmaceutically acceptable diluent; thereby treating the disease SMA. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "which" after the comma. There is insufficient antecedent basis for this limitation in the claim. “Which” refers to something previously mentioned when introducing a clause giving further information. In this case, “which” refers to “the method of claim 26”, giving the further information that claim 26 “is the sodium salt or the potassium salt”. Since the method is not a salt and the specification provides no definitive guidance, the claim is indefinite. In the interest of compact prosecution, the term “which” is being interpreted as “wherein the salt”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-29, 32, 35, and 38-46 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)as being anticipated by WO2018/014043A1, published 18 January 2018 (referred to as “WO ‘043”). 
WO ‘043 discloses methods and compositions for modulating splicing of SMN2 to treat SMA and either explicitly or implicitly discloses all the limitations of instant Claims 26-28: §Abstract provides methods, compounds, and compositions for modulating transcript processing (p.48 L2); the compounds were tested in (p.48 L3-4) SMA Type III human transgenic mice [which] lack mouse SMN and are homozygous for human SMN2 and in (p.47 L8) an SMA patient fibroblast cell line (i.e., Claims 26-28 “A method of treating a disease associated with SMN1 or SMN2 comprising administering to a subject having or at risk for developing a disease associated with SMN1 or SMN2 a therapeutically effective amount of a pharmaceutical composition”). WO ‘043 p.22 L15 discloses the structure of the 2’NMA (“2’-O-(N-methyl acetamide”) modified nucleoside recited in Claims 26-28: 

    PNG
    media_image1.png
    220
    421
    media_image1.png
    Greyscale
 
WO ‘043 discloses SEQ ID NO 5 (Table 6, p.50), which includes the NMA sugar moieties and is identical to instant SEQ ID NO 21 aside from two internucleoside linkages for bases at positions 2 and 4: 
WO ‘043 SEQ ID NO 5:  mCns Ans mCns Tns Tns Tns mCns Ans Tns Ans Ans Tns Gns mCns Tns Gns Gns mCn
Subscripts in the table above: “s” represents a phosphorothioate internucleoside linkage, … “n” represents a 2'-O-(N-methylacetamide) modified nucleoside. Superscripts: “m” before a C represents a 5-methylcytosine.

Instant SEQ ID NO 21: mCns Ano mCns Tno Tns Tns mCns Ans Tns Ans Ans Tns Gns mCns Tns Gns Gns mCn
(i.e., encompassing Claims 26 “comprising a modified oligonucleotide according to the following chemical structure: [picture not shown] (SEQ ID NO: 21)” and 28, the “[SEQ ID NO 21] wherein: A = an adenine nucleobase, mC = a 5-methyl cytosine nucleobase, G = a guanine nucleobase, T = a thymine nucleobase, n = a 2'-NMA sugar moiety, s = a phosphorothioate internucleoside linkage, and o = a phosphodiester internucleoside linkage”). Although the internucleoside linkages in WO ‘043 SEQ ID NO 5 differ from those in instant SEQ ID NO 21 at positions 2 and 4, WO ‘043 implicitly discloses these modifications: WO ‘043 clarifies on p. 27 L34-35 In certain embodiments, nucleosides of modified oligonucleotides may be linked together using any internucleoside linkage and on p.30 L23-24 In certain embodiments, each internucleoside linking group of a modified oligonucleotide is independently selected from a phosphorothioate [i.e., defined on same page L23 (P=S)] and phosphate internucleoside [i.e., defined at L21 (P=O)] linkage. Therefore, WO ‘043 SEQ ID NO 5 with alternate linkages at positions 2 and 4 independently selected to be P=O rather than P=S comprises an implicitly disclosed version of instant SEQ ID NO 21. WO ‘043 discloses on p.43 L32-33 In certain embodiments, the present invention provides pharmaceutical compositions comprising one or more antisense compound or a salt thereof and on P.44 L23-24 Suitable pharmaceutically acceptable salts include, but are not limited to, sodium and potassium salts (i.e., the limitations of Claims 27 “comprising a modified oligonucleotide according to the following chemical structure: [picture not shown] (SEQ ID NO: 21)”, Claim 26 “or a salt thereof”, and Claim 40 “the method of claim 26, [wherein the salt] is the sodium salt or the potassium salt”). 
WO ‘043 p.43 L33-34 disclose the pharmaceutical composition comprises a suitable pharmaceutically acceptable diluent (i.e., Claims 26-28 “and a pharmaceutically acceptable diluent”). Finally, on p.50 L4-8 WO ‘043 discloses total RNA was isolated from [mouse brain and spinal cord]. SMN2 with and without exon 7 and total SMN2 levels were measured by RT-qPCR … the modified oligonucleotides comprising 2’-NMA modifications resulted greater exon 7 inclusion and less exon 7 exclusion than [those] comprising 2’-MOE modifications (i.e., Claims 26-28 “thereby treating the disease associated with SMN1 or SMN2”).
	Regarding the limitations of Claims 29, 32, and 35 about SMA Types, WO ‘043 discloses on p.50 L2-8 Taiwan Type III human transgenic mice received … a modified oligonucleotide listed in [Table 6] … the modified oligonucleotides comprising 2’-NMA modifications resulted greater exon 7 inclusion and less exon 7 exclusion. WO ‘043 p.48 L3-4 discloses that Taiwan Type III human transgenic mice are SMA Type III human transgenic mice [who] lack mouse SMN and are homozygous for human SMN2 (i.e., “The method of claim 26/27/28, wherein the disease is any of Type I SMA, Type II SMA, Type III SMA, or Type IV SMA”). 
Regarding Claims 38-39 and 41-46, WO ‘043 discloses the PBS and the pharmaceutical compositions consisting essentially of the modified oligo and PBS: p.44 L4-5 In certain embodiments, a pharmaceutical composition comprises one or more antisense compound and phosphate-buffered saline (PBS) (i.e., Claims 38/41/43 and 45 “The method of claim 26/27/28/40, wherein the pharmaceutically acceptable diluent is artificial CSF (aCSF) or PBS”). P.44 L. 5-8 disclose: In certain embodiments, a pharmaceutical composition consists of one or more antisense compound and sterile PBS. (i.e., Claims 39/42/44/46 “The method of claim 38/41/43/45, wherein the pharmaceutical composition consists essentially of the modified oligonucleotide and artificial CSF (aCSF) or PBS”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 26-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,926,559, issued 27 March 2018, priority date 9 January 2014 (referred to as “US ‘559”) in view of WO2018/014041, published 18 January 2018 (“WO ‘041”).
US ‘559 teaches (§Abstract) compositions and methods for modulating splicing of SMN2 mRNA for treating diseases and disorders, and recites most of the limitations of Claims 26-46: 
	Regarding the nature and purpose of the instant invention, US ‘559 teaches at Column 42 L 2-7 that SMA is a genetic disorder … caused by loss of both functional copies of the SMN1 gene ... the SMN2 gene has the potential to code for the same protein as SMN1 and thus overcome the genetic defect of SMA patients; in the §Abstract that the invention is a medicament for … diseases including SMA; in Embodiment 237 teaches The antisense compound … for use in treating a disease or condition associated with survival motor neuron I (SMN1); and at Col 2 L61-65 that the invention provides methods comprising administering to a subject a compound comprising an antisense oligonucleotide complementary to … a nucleic acid encoding human SMN2 pre-mRNA (i.e., the limitation of Claims 26-28 “A method of treating a disease associated with SMN1 or SMN2 comprising administering to a subject having or at risk for developing a disease associated with SMN1 or SMN2 a therapeutically effective amount of a pharmaceutical composition comprising a modified oligonucleotide [or, for Claim 28] an oligomeric compound comprising a modified oligonucleotide” and the limitation of Claims 26-28 “thereby treating the disease associated with SMN1 or SMN2”).
Regarding the sequences of the instant invention, in Column 44 L19-46, US ‘559 teaches sequences comprising instant SEQ ID NO 21: an antisense oligonucleotide having a nucleobase sequence comprising at least 10 nucleobases of the sequence: TCACTTTCATAATGCTGG ([US ‘559] SEQ ID NO: 1) … in certain embodiments … a nucleobase sequence comprising the nucleobases of such sequence. US ‘559 SEQ ID NO 1 is 94.4% identical to instant SEQ ID NO 21 and is lacking only the final C: 
Query Match=94.4%

Qy          1 CACTTTCATAATGCTGG 17
              |||||||||||||||||
Db          2 CACTTTCATAATGCTGG 18 
However, US ‘559 at Col 42 L15-27 further teaches that: In certain embodiments, oligomeric compounds having any motif described herein have a nucleobase sequence complementary to intron 7 of SMN2… such nucleobase sequences are exemplified in the non-limiting table below… [in which] all “C” residues represent 5-methylcytosines. The referenced table contains US ‘559 SEQ ID NO 2, which contains the final 15 bases of instant SEQ ID NO 21 including the final C. Together, US ‘559 SEQ ID NOs 1 and 2 overlap with instant SEQ ID NO 21 and meet the criterion of being complementary to SMN2 intron 7 (i.e., reading on the sequences of Claims 26-28, whose Cs are 5-methylcytosines). 
	Regarding the internucleoside linkages of the instant invention, the linkages of US ‘559 SEQ ID NOs 1 and NO 2 are all phosphorothioate internucleoside linkages whereas in the instant invention, bases at positions 2 and 4 are linked by phosphodiester linkages. However, US ‘559 teaches at Col 32-33 L60-34 Antisense oligonucleotides of the present invention can optionally contain one or more modified internucleoside linkages … includ[ing] phosphodiesters (P=O) … and phosphorothioates (P=S)… Modified linkages … can be used to alter, typically increase, nuclease resistance of the oligonucleotides … In certain embodiments, antisense oligonucleotides have at least 10 modified internucleoside linkages (i.e., reads on the linkages of Claims 26-28).
Regarding the “pharmaceutically acceptable diluent”, the artificial CSF, the PBS, and/or, for the oligomeric compounds, “the salt thereof” and/or the “sodium salt or the potassium salt”, US ‘559 teaches at Col 38 L40-65 In certain embodiments antisense compounds, can be utilized in pharmaceutical compositions by combining … with a suitable pharmaceutically acceptable diluent or carrier. A pharmaceutically acceptable diluent includes phosphate-buffered saline (PBS) … [or] artificial CSF … the disclosure is also drawn to pharmaceutically acceptable salts of antisense compounds … Suitable pharmaceutically acceptable salts include sodium and potassium salts (i.e., the limitations of Claims 26 “or a salt thereof, and a pharmaceutically acceptable diluent”; 27-28 “and a pharmaceutically acceptable diluent”; 38/41/43/45 “wherein the pharmaceutically acceptable diluent is artificial CSF (aCSF) or PBS”; and 40 “the sodium salt or the potassium salt”. Col 38 L 30-32 teaches In certain embodiments, such pharmaceutical composition consists of a sterile saline solution and one or more antisense compound; at L50-52 In certain embodiments, the pharmaceutically acceptable diluent is PBS [or] artificial CSF; and Col 47 L62-64 teaches In certain embodiments, an active drug product is combined with an artificial CSF diluent (i.e., Claims 39/42/44/46 “wherein the pharmaceutical composition consists essentially of the modified oligonucleotide and artificial CSF (aCSF) or PBS”).
Regarding the SMA Type, symptom amelioration, or specific symptom reduction recited by Claims 29-37, US ‘559 teaches these limitations. US ‘559 teaches at Col 44 L 62-64 that it is for subjects with all three types of SMA: In certain embodiments, the subject has SMA type I … SMA type II … SMA type III (i.e., Claims 29/32/35 “wherein the disease is any of Type I SMA, Type II SMA, Type III SMA, or Type IV SMA”). US ‘559 Col 57 L28 teaches administration of a pharmaceutical composition of the present invention improves at least one symptom of SMA (i.e., Claims 30/33/36 “wherein at least one symptom of SMA is ameliorated”). 
At Col 57 L7-25 US ‘559 teaches a list of phenotypic changes that can occur after administration of the pharmaceutical composition which reads on the limitations of instant Claims 31/34/37 (i.e., “wherein the [ameliorated] symptom is any of”) as follows: such phenotypic changes include, but are not limited to: improved muscle strength (i.e., “reduced muscle strength”), improved electrical activity in at least one muscle (i.e., “reduced neuromuscular activity; reduced electrical activity in one or more muscles”); improved respiration (i.e., “reduced respiration”); weight gain (i.e., “loss of weight or reduced weight gain”); and survival (i.e., “and/or decreased survival”) ... In certain embodiments, administration of at least one pharmaceutical composition of the present invention results in a subject being able to sit-up, to stand, and/or to walk (i.e., “inability or reduced ability to sit upright, to stand, and/or walk”). In certain embodiments, administration of at least one pharmaceutical composition of the present invention results in a subject being able to eat, drink, and/or breathe without assistance (i.e., “inability or reduced ability to eat, drink, and/or breathe without assistance”). 
US ‘559 does not teach that its method’s pharmaceutical composition comprises modified sugars in the form of 2’NMA or “the method of claims 26-28 wherein the disease is Type IV SMA”.
Like US ‘559, WO ‘041 teaches §Abstract compositions and methods for modulating splicing of SMN2 for treating spinal muscular atrophy. Regarding the 2’NMA sugar of the instant invention, WO ‘041 teaches modified sugars on p.23 L19-21: Any of the nucleobase sequences in the table below may be modified with six or more 2’-O-(N-alkyl acetamide) modified sugar moieties [or] with six or more 2’-O-(N-methyl acetamide) modified sugar moieties (i.e., Claims 26-27 “according to the following chemical structure [shows 2’-NMA sugar moiety]” and Claim 28 “wherein n = a 2'-NMA sugar moiety”). Furthermore, ‘041 SEQ ID NO 3 (p. 62) is 100% identical to instant SEQ ID NO 21; only linkages at positions 2 and 4 of ‘041 SEQ ID NO 3 differ from the phosphodiester linkages at positions 2 and 4 in SEQ ID NO 21: 
WO ‘041 SEQ ID NO 3:  mCns Ans mCns Tns Tns Tns mCns Ans Tns Ans Ans Tns Gns mCns Tns Gns Gns mCn
Subscripts in the table above: “s” represents a phosphorothioate internucleoside linkage, … “n” represents a 2'-O-(N-methylacetamide) modified nucleoside. Superscripts: “m” before a C represents a 5-methylcytosine.
However, WO ‘041 clarifies on p. 39 L22-27 that the invention includes the sequence with those linkages too: nucleosides of modified oligonucleotides may be linked together using any internucleoside linkage … include[ing] but not limited to … phosphodiester bond (“P=O”) … and phosphorothioates (“P=S”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the compounds and methods of modulating SMN2 of US ‘559 with the modified sugars of WO ‘041 (which are incorporated into SMN2-modulating oligos), thus producing the instant invention. One would have been motivated to do so with a reasonable expectation of success because as WO ‘041 teaches on p. 2 L12-16, Modified oligonucleotides having one or more 2’-O-(N-alkyl acetamide) or 2’-O-(N-methyl acetamide) modified sugar moieties have enhanced cellular uptake and/or pharmacologic activity in muscle tissue. Since SMN2 is expressed in muscle tissue, modified oligonucleotides having one or more 2’-O-(N-alkyl acetamide) modifications will have improved activity in muscle tissue. On p. 34 L3 WO ‘041 clarifies that A “2’-O-(N-methyl acetamide)” or “2’-NMA” modified nucleoside is shown below: 

    PNG
    media_image2.png
    256
    450
    media_image2.png
    Greyscale
,
which is a picture of the same modified sugar structure as that used by the instant specification (on p. 22). 
	Regarding “the method of claims 26-28 wherein the disease is Type IV SMA”, namely a limitation of Claims 29, 32, 35 and their dependent claims 30-31, 33-34, and 36-37, WO ‘041 teaches on p. 12 L25 Embodiment 104: A method of treating Spinal Muscular Atrophy Type IV in a patient, comprising administering the oligomeric compound … to a patient in need thereof (i.e., Claims 29, 32, and 35 “The method of claim 26/27/28, wherein the disease is Type IV SMA”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the compounds and methods of modulating SMN2 of US ‘559 with the method of treating Type IV SMA of WO ‘041 to produce the instant invention. One would have been motivated to do so with a reasonable expectation of success because SMA is a genetic disorder with a common molecular basis and modulating SMN2 splicing could treat it: WO ‘041 teaches on p.22 L22-29 SMA is caused by the homozygous loss of both functional copies of the SMN1 gene. However, the SMN2 gene has the potential to code for the same protein as SMN1 and thus overcome the genetic defect of SMA patients ... therapeutic compounds capable of modulating SMN2 splicing such that the percentage of SMN2 transcripts containing exon 7 is increased would be useful for the treatment of SMA. A method of treating SMA Types I-III would also be successful in treating SMA Type IV because all four types have the same molecular basis and WO ‘041 explicitly teaches its compounds to treat SMA Type IV. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-28 and 37-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-4, 8-16, and 26-28 of prior U.S. Patent No. 11,299,737, filed on 24 June 2021 and issued 12 April 2022 (referred to as “US737”). 
The claims at issue are not identical, but they are not patentably distinct from each other because both inventions are drawn to the identical sequence (SEQ ID NO 21 in both US737 and the instant application). US737 claims recite the oligonucleotides of SEQ ID NO 21 with modifications as claimed in the instant claims: the salt, the 2’NMA sugar, the phosphorothioate linkages, the 5’-methylcytosines. The other claims of US737 (8-16 and 26-28) recite modifications to the compound that are the same as the instant invention Claims 37-46: the diluent, PBS, artificial CSF, and so on. Although US737 is drawn to a compound, the compound’s oligonucleotide sequence will inherently target the gene SMN2, so using the US737 compound in a method of treating a disorder/disease associated with the targeted gene is obvious. 

Claims 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 10, 12-13, 16, and 18 of U.S. Patent No. 8,361,977, filed on 23 June 2006 and issued 29 January 2013 (referred to as “US977”) in view of WO2018/014043A1, published 18 January 2018 (“WO ‘043”).
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to 18-nucleotide long sequences that are 100% complementary to a target region of US977 SEQ ID NO 1 (including wherein the 5'-most nucleotide of the target region is nucleotide 123 of SEQ ID NO 1, which is a sequence identical to instant SEQ ID NO 21). Although the instant invention recites modifications to the sequence that are not recited by the US977 claims, such as the salt, the 2’NMA sugar, the exact phosphorothioate linkages, and the 5’-methylcytosines, these modifications and reasons for modifying were well known by persons of skill in the art before the filing date of the instant invention. For example, WO ‘043 teaches all these modifications as well as motivations to modify: the salt (p.44 L23-24; p.6 L33-34), the 2’NMA sugar (p.22 L15-16; p. 50 L5-8), the phosphorothioate linkages (p.30 L23-24; p.28 L7-8), and the 5’-methylcytosines (p.30 L6-7; p.46 L20-22). Although US977 is drawn to a compound, the compound’s oligonucleotide sequence will inherently target the gene SMN2, so using the US977 compound in a method of treating a disorder/disease associated with the targeted gene is obvious.

Claims 26-30, 32-33, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,980,853, filed on 17 June 2010 and issued 17 March 2015 (referred to as “US853”) in view of in view of WO ‘043. 
The claims at issue are not identical, but they are not patentably distinct from each other because both inventions are drawn to 18-nt long antisense oligonucleotides for treating Type I SMA, a disease associated with SMN1 or SMN2. Although US853 SEQ ID NO 1 is not identical to instant SEQ ID NO 21, the sequences overlap by 17 (of 18 total) bases and differ only by the first and final bases. Modifying US853 SEQ ID NO 1 to produce instant SEQ ID NO 21 is obvious because WO ‘043 teaches two 18-nt sequences, SEQ ID NOs 3 and 5, that have the same sequences as US853 SEQ ID NO 1and instant SEQ ID NO 21, respectively. One would be motivated to do so because the compound with the final C (i.e., WO ‘043 SEQ ID NO 5) had a greater effect on exon 7 inclusion at a lower dose (ED50) than the compound without it (i.e., WO ‘043 SEQ ID NO 3; see p. 50-51 Table 7). 
Although the instant invention recites sequence modifications that are not recited by the US853 claims such as the salt, the 2’NMA sugar instead of the 2’-MOE sugar, the exact same internucleoside linkages, and the 5’-methylcytosines, these modifications and reasons for modifying were well known by skilled artisans before the filing date of the instant invention. For example, WO ‘043 teaches all these modifications as well as motivations to modify: the salt (p.44 L23-24; p.6 L33-34), the 2’NMA sugar (p.22 L15-16; p.50 L5-8), the internucleoside linkages (p.15 L7-9; p.28 L7-8), and the 5’-methylcytosines (p.30 L6-7; p.46 L20-22).

Claims 26-30, 32-33, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 21-22, 25, and 34 of U.S. Patent No. 9,717,750, filed on 9 February 2015 and issued 1 August 2017 (referred to as “US750”) in view of in view of WO ‘043. 
The claims at issue are not identical, but they are not patentably distinct because both inventions are drawn to methods of using 18-nt long antisense oligonucleotides to treat SMA (i.e., a disease associated with SMN1 or SMN2). Although US750 SEQ ID NO 1 is not identical to instant SEQ ID NO 21, the sequences overlap by 17 (of 18 total) bases and differ only by the first and final bases. Modifying US750 SEQ ID NO 1 to produce SEQ ID NO 21 is obvious because WO ‘043 teaches two 18-nt sequences, SEQ ID NOs 3 and 5, that have the same sequences as US750 SEQ ID NO 1and instant SEQ ID NO 21, respectively. One would be motivated to do so because the compound with the final C (i.e., WO ‘043 SEQ ID NO 5) had a greater effect on exon 7 inclusion at a lower dose (ED50) than the compound without it (i.e., WO ‘043 SEQ ID NO 3; see p. 50-51 Table 7).
Although the instant invention recites certain modifications that are not recited by the US750 claims such as the salt, the 2’NMA sugar instead of the 2’-MOE sugar, the exact same internucleoside linkages, and the 5’-methylcytosines, these modifications and reasons for modifying were well known by persons of skill in the art before the filing date of the instant invention. For example, WO ‘043 teaches all these modifications as well as motivations to modify: the salt (p.44 L23-24; p.6 L33-34), the 2’NMA sugar (p.22 L15-16; p.50 L5-8), the internucleoside linkages (p.15 L7-9; p.28 L7-8), and the 5’-methylcytosines (p.30 L6-7; p.46 L20-22).

Claims 26-30, 32-33, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,436,802, filed on 11 September 2015 and issued 8 October 2019 (referred to as “US802”) in view of in view of WO ‘043. 
The claims at issue are not identical, but they are not patentably distinct because both inventions are drawn to methods of using 18-nt long sequences antisense oligonucleotides to treat various types of SMA (i.e., a disease associated with SMN1 or SMN2) and its symptoms. Although US802 SEQ ID NO 1 is not identical to instant SEQ ID NO 21, the sequences overlap by 17 (of 18 total) bases and differ only by the first and final bases. Modifying US802 SEQ ID NO 1 to produce SEQ ID NO 21 is obvious because WO ‘043 teaches two 18-nt sequences, SEQ ID NOs 3 and 5, that have the same sequences as US802 SEQ ID NO 1and instant SEQ ID NO 21, respectively. One would be motivated to do so because the compound with the final C (i.e., WO ‘043 SEQ ID NO 5) had a greater effect on exon 7 inclusion at a lower dose (ED50) than the compound without it (i.e., WO ‘043 SEQ ID NO 3; see p. 50-51 Table 7). 
Although the instant invention recites certain modifications that are not recited by the US802 claims such as the salt, the 2’NMA sugar instead of the 2’-MOE sugar, and the identical internucleoside linkages, these modifications and reasons for modifying were well known by persons of skill in the art before the filing date of the instant invention. For example, WO ‘043 teaches all these modifications as well as motivations to modify: the salt (p.44 L23-24; p.6 L33-34), the 2’NMA sugar (p.22 L15-16; p.50 L5-8), and the internucleoside linkages (p.15 L7-9; p.28 L7-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, alternate Fridays 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RUTHIE S ARIETI
Examiner
Art Unit 1635



/RUTHIE S ARIETI/Examiner, Art Unit 1635                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635